

Exhibit 10.11.1
 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
MASTER CENTRAL SERVICING AGREEMENT


This Amendment No. 1 by and between the Federal Agricultural Mortgage
Corporation (“Farmer Mac”), a corporation organized and existing under the laws
of the United States of America, and Zions First National Bank, a national bank
(the “Central Servicer”) to the Amended and Restated Master Central Servicing
Agreement dated as of May 1, 2004 (the “Agreement”) is made and entered into as
of June 1, 2009.


WHEREAS, Farmer Mac and the Central Servicer wish to identify certain
agricultural real estate mortgage loans to be serviced by the Central Servicer
under the Agreement as to which the Central Servicer will be compensated based
on a different Servicing Fee Rate compared to the rate currently set forth in
the Agreement; and


WHEREAS, capitalized terms used but not defined herein have the meanings given
to them in the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Farmer Mac and the Central
Servicer agree as follows:


Section 1.              The following defined term is added to Section 1.01 of
the Agreement after the defined term “Qualified Loans”:


“[name omitted] Loans”: the portfolio of Qualified Loans whose servicing rights
the Central Servicer acquired pursuant to a Mortgage Servicing Assignment
Agreement between the Central Servicer and [material omitted pursuant to a
request for confidential treatment and filed separately with the SEC], which
Qualified Loans are identified in Exhibit A to this Amendment No. 1.


Section 2.              The defined term “Servicing Fee Rate” in Section 1.01 of
the Agreement is amended in its entirety as follows:


“Servicing Fee Rate”: [material omitted pursuant to a request for confidential
treatment and filed separately with the SEC]


Section 3.              With respect to each [name omitted] Loan that was
current as of June 1, 2009, the Central Servicer agrees to pay to Farmer Mac the
difference between (i) the new Servicing Fee Rate [material omitted pursuant to
a request for confidential treatment and filed separately with the SEC] and (ii)
the current Servicing Fee Rate previously negotiated with [name omitted], from
the last interest paid date to June 1, 2009.  Such payment shall be made upon
completion of all transfer agreements and consents with respect to the [name
omitted] Loans.

 
 

--------------------------------------------------------------------------------

 


Section 4.               No more than three (3) days after the Central Servicer
acquires the servicing rights to the [name omitted] Loans from [name omitted],
the Central Servicer shall, at its own expense, mail to each Borrower related to
a [name omitted] Loan a letter of introduction setting forth contact information
for the Central Servicer and its designees and setting forth instructions for
the remittance of all future loan payments and loan compliance information.


Section 5.              Within seven (7) days after receipt from [name omitted]
of a list of all Borrowers related to the [name omitted] Loans with past due
amounts, the Central Servicer shall use its best efforts to make contact, by
phone or in person, with each past due borrower for the purpose of directing
payment of any past due amounts to the Central Servicer.


Section 6.              Farmer Mac acknowledges and agrees that the Central
Servicer shall have no liability for any servicing actions taken, or the failure
to perform any required servicing action, by [name omitted] with respect to the
[name omitted] Loans prior to June 1, 2009.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Agreement to be duly executed by their duly authorized officers or
representatives as of the date above first written.


Federal Agricultural Mortgage Corporation
   
By:
/s/ Tom Stenson
 
Name: Tom Stenson
 
Title:    EVP
   
Zions First National Bank
   
By:
/s/ Rodney Avey
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[information about agricultural mortgage loans omitted pursuant to a request for
confidential treatment and filed separately with the SEC]

 
 

--------------------------------------------------------------------------------

 